DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5 and 17-24 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 5 and 19-24 in the reply filed on September 19, 2022 is acknowledged.
Claims 17-18 are withdrawn from consideration as drawn to non-elected inventions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 19-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a sterilized solution comprising a tobamovirus whose genome comprises at least 95% sequence identity to SEQ ID NO: 1, wherein the virus causes systemic symptoms on Solanum lycopersicum plants homozygous for one or more Tm resistance genes. This judicial exception is not integrated into a practical application because the claims are drawn to a virus that was found in nature, wherein placing the same virus in a sterilized solution merely changes the environment of the virus, but does not markedly change the virus itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the occurrence of the virus in the environment of a sterilized solution does not add significantly more to the judicial exception of the naturally occurring product.

Conclusion
The claims are free of the prior art given that the prior art does not teach or suggest a sterilized solution comprising a tobamovirus whose genome comprises at least 95% sequence identity to SEQ ID NO: 1, wherein the virus causes systemic symptoms on Solanum lycopersicum plants homozygous for one or more Tm resistance genes.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662